 

Exhibit 10.2

 

 

TELEPHONE AND DATA SYSTEMS, INC.

2011 LONG-TERM INCENTIVE PLAN

 

2012 RESTRICTED STOCK UNIT AWARD AGREEMENT

 

Telephone and Data Systems, Inc., a Delaware corporation (the “Company”), hereby
grants to <<NAME>>  (the “Employee”) as of <<DATE>>, pursuant to the provisions
of the Telephone and Data Systems, Inc. 2011 Long-Term Incentive Plan (the
“Plan”), a Restricted Stock Unit Award (the “Award”) with respect to <<NUMBER>> 
shares of Common Stock, upon and subject to the restrictions, terms and
conditions set forth below.  Capitalized terms not defined herein shall have the
meanings specified in the Plan.

 

1.             Award Subject to Acceptance. 

 

The Award shall become null and void unless the Employee accepts this Award
Agreement by executing it in the space provided at the end hereof and returning
it to the Vice President—Human Resources of the Company.

 

2.             Restriction Period and Forfeiture. 

 

(a)  In General.  Except as otherwise provided in this Award Agreement, the
Award shall become nonforfeitable and the Restriction Period with respect to the
Award shall terminate on December 1, 2014 (the “Release Date”), provided that
the Employee remains continuously employed by the Employers and Affiliates until
the Release Date.  Within sixty (60) days following the Release Date, the
Company shall issue to the Employee in a single payment the shares of Common
Stock subject to the Award on the Release Date. 

 

(b)  Death.  If the Employee has a Separation from Service prior to the Release
Date by reason of death, then on the date of the Employee’s death the Award
shall become nonforfeitable and the Restriction Period with respect to the Award
shall terminate.  Within sixty (60) days following the date of the Employee’s
death, the Company shall issue to the Employee’s designated beneficiary in a
single payment the shares of Common Stock subject to the Award. 

 

(c)  Disability.  If the Employee has a Separation from Service prior to the
Release Date by reason of Disability, then on the date of the Employee’s
Separation from Service the Award shall become nonforfeitable and the
Restriction Period with respect to the Award shall terminate.  The Company shall
issue the shares of Common Stock subject to the Award in a single payment within
sixty (60) days following the date of the Employee’s Separation from Service;
provided, however, that if the Award is subject to section 409A of the Code, and
if the Employee is a Specified Employee as of the date of his or her Separation
from Service, then such payment shall be delayed until and made during the
seventh calendar month following the calendar month during which the Employee’s
Separation from Service occurs (or, if earlier, the calendar month following the
calendar month of the Employee’s death).  For purposes of this Award Agreement,
“Disability” shall mean a total physical disability which, in the Committee’s
judgment, prevents an Employee from performing substantially such Employee’s
employment duties and responsibilities for a continuous period of at least six
months.

 

(d)  Retirement at or after Attainment of Age 66.  If the Employee has a
Separation from Service on or after January 1, 2013 but prior to the Release
Date by reason of retirement at or after attainment of age 66, then on the date
of the Employee’s Separation from Service the Award shall become nonforfeitable
and the Restriction Period with respect to the Award shall terminate.  The
Company shall issue the shares of Common Stock subject to the Award in a single
payment within sixty (60) days following the date of the Employee’s Separation
from Service; provided, however, that if the Award is subject to section 409A of
the Code, and if the Employee is a Specified Employee as of the date of his or
her Separation from Service, then such payment shall be delayed until and made
during the seventh calendar month following the calendar month during which the
Employee’s Separation from Service occurs (or, if earlier, the calendar month
following the calendar month of the Employee’s death).  If the Employee has a
Separation from Service prior to January 1, 2013 by reason of retirement at or
after attainment of age 66, then on the date of the Employee’s Separation from
Service the Award shall be forfeited and shall be canceled by the Company.

 

--------------------------------------------------------------------------------

 
 

 

(e)  Other Separation from Service.  If the Employee has a Separation from
Service prior to the Release Date for any reason other than death, Disability or
retirement at or after attainment of age 66 (including if the Employee has a
Separation from Service prior to the Release Date by reason of the Employee’s
negligence or willful misconduct, in each case as determined by the Company in
its sole discretion, irrespective of whether such separation occurs on or after
the Employee attains age 66), then on the date of the Employee’s Separation from
Service the Award shall be forfeited and shall be canceled by the Company.

 

(f)  Forfeiture of Award upon Competition or Misappropriation of Confidential
Information.  Notwithstanding any other provision herein, if the Employee (i)
enters into competition with an Employer or other Affiliate or (ii)
misappropriates confidential information of an Employer or other Affiliate, in
each case as determined by the Company in its sole discretion, then on the date
of such competition or misappropriation the Award shall be forfeited and shall
be canceled by the Company.  For purposes of the preceding sentence, the
Employee shall be treated as entering into competition with an Employer or other
Affiliate if the Employee (i) directly or indirectly, individually or in
conjunction with any Person, has contact with any customer of an Employer or
other Affiliate or any prospective customer which has been contacted or
solicited by or on behalf of an Employer or other Affiliate for the purpose of
soliciting or selling to such customer or prospective customer any competing
product or service, except to the extent such contact is made on behalf of an
Employer or other Affiliate; (ii) directly or indirectly, individually or in
conjunction with any Person, becomes employed in the business or engages in the
business of providing wireless, telephone or broadband products or services in
any geographic territory in which an Employer or other Affiliate offers such
products or services or has plans to do so within the next twelve months or
(iii) otherwise competes with an Employer or other Affiliate in any manner or
otherwise engages in the business of an Employer or other Affiliate.  The
Employee shall be treated as misappropriating confidential information of an
Employer or other Affiliate if the Employee (i) uses confidential information
(as described below) for the benefit of anyone other than an Employer or other
Affiliate, as the case may be, or discloses the confidential information to
anyone not authorized by an Employer or other Affiliate, as the case may be, to
receive such information; (ii) upon termination of employment, makes any
summaries of, takes any notes with respect to or memorizes any confidential
information or takes any confidential information or reproductions thereof from
the facilities of an Employer or other Affiliate or (iii) upon termination of
employment or upon the request of an Employer or other Affiliate, fails to
return all confidential information then in the Employee's possession. 
“Confidential information” shall mean any confidential and proprietary drawings,
reports, sales and training manuals, customer lists, computer programs and other
material embodying trade secrets or confidential technical, business, or
financial information of an Employer or other Affiliate.

 

The Employee acknowledges and agrees that the Award, by encouraging stock
ownership and thereby increasing an employee’s proprietary interest in the
Company’s success, is intended as an incentive to participating employees to
remain in the employ of an Employer or other Affiliate.  The Employee
acknowledges and agrees that this Section 2(f) is therefore fair and reasonable,
and not a penalty.

 

2

--------------------------------------------------------------------------------

 
 

 

3.             Change in Control. 

 

(a)  In General.  Notwithstanding any provision of the Plan or any other
provision of this Award Agreement, in the event of a Change in Control, the
Board (as constituted prior to such Change in Control) may in its discretion,
but shall not be required to, make such adjustments to the Award as it deems
appropriate, including, without limitation:

 

(1)  causing the Award to become nonforfeitable in whole or in part; and/or

 

(2)   to the extent permissible under section 409A of the Code, causing the
Restriction Period applicable to all or a portion of the Award to lapse, and
payment of the Award, or such portion thereof, to occur within sixty (60) days
following the occurrence of the Change in Control (the “Change in Control
Payment Period”); and/or

 

(3)  substituting for some or all of the shares of Common Stock subject to the
Award, the number and class of shares into which each outstanding share of
Common Stock shall be converted pursuant to such Change in Control; and/or

 

(4)  to the extent permissible under section 409A of the Code, requiring that
the Award, in whole or in part, be surrendered to the Company by the holder, and
be immediately cancelled by the Company, and providing for the holder to
receive, within the Change in Control Payment Period, (i) a cash payment in an
amount equal to the number of shares of Common Stock then subject to the portion
of such Award surrendered, to the extent the Restriction Period on the Award has
lapsed or will lapse pursuant to this Section 3, multiplied by the Fair Market
Value of a share of Common Stock as of the date of the Change in Control, (ii)
shares of capital stock of the corporation resulting from or succeeding to the
business of the Company pursuant to such Change in Control, or a parent
corporation thereof, having a fair market value not less than the amount
determined under clause (i) above; or (iii) a combination of the payment of cash
pursuant to clause (i) above and the issuance of shares pursuant to clause (ii)
above.  

 

(b)  Definition of Change in Control.  For purposes of the Plan and this Award
Agreement, a “Change in Control” shall mean:

 

(1)  the acquisition by any Person, including any “person” within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act, of beneficial ownership within
the meaning of Rule 13(d)(3) promulgated under the Exchange Act, of the then
outstanding securities of the Company (the “Outstanding Voting Securities”) (x)
having sufficient voting power of all classes of capital stock of the Company to
elect at least 50% or more of the members of the Board or (y) having 50% or more
of the combined voting power of the Outstanding Voting Securities entitled to
vote generally on matters (without regard to the election of directors),
excluding, however, the following:  (i) any acquisition directly from the
Company or an Affiliate (excluding any acquisition resulting from the exercise
of an exercise, conversion or exchange privilege, unless the security being so
exercised, converted or exchanged was acquired directly from the Company or an
Affiliate), (ii) any acquisition by the Company or an Affiliate, (iii) any
acquisition by an employee benefit plan (or related trust) sponsored or
maintained by the Company or an Affiliate, (iv) any acquisition by any
corporation pursuant to a transaction which complies with clauses (i), (ii) and
(iii) of subsection (3) of this Section 3(b), or (v) any acquisition by the
following Persons:  (A) LeRoy T. Carlson or his spouse, (B) any child of LeRoy
T. Carlson or the spouse of any such child, (C) any grandchild of LeRoy T.
Carlson, including any child adopted by any child of LeRoy T. Carlson, or the
spouse of any such grandchild, (D) the estate of any of the Persons described in
clauses (A)-(C), (E) any trust or similar arrangement (including any acquisition
on behalf of such trust or similar arrangement by the trustees or similar
Persons) provided that all of the current beneficiaries of such trust or similar
arrangement are Persons described in clauses (A)-(C) or their lineal
descendants, or (F) the voting trust which expires on June 30, 2035, or any
successor to such voting trust, including the trustees of such voting trust on
behalf of such voting trust (all such Persons, collectively, the “Exempted
Persons”);

 

3

--------------------------------------------------------------------------------

 
 

 

(2)  individuals who, as of July 29, 2011, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of such Board;
provided that any individual who becomes a director of the Company after July
29, 2011, whose election or nomination for election by the Company's
stockholders was approved by the vote of at least a majority of the directors
then comprising the Incumbent Board, shall be deemed a member of the Incumbent
Board; and provided further, that any individual who was initially elected as a
director of the Company as a result of an actual or threatened solicitation by a
Person other than the Board for the purpose of opposing a solicitation by any
other Person with respect to the election or removal of directors, or any other
actual or threatened solicitation of proxies or consents by or on behalf of any
Person other than the Board shall not be deemed a member of the Incumbent Board;

 

(3)  consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Corporate Transaction”), excluding, however, a Corporate Transaction pursuant
to which (i) all or substantially all of the Persons who are the beneficial
owners of the Outstanding Voting Securities immediately prior to such Corporate
Transaction will beneficially own, directly or indirectly, (x) sufficient voting
power to elect at least a majority of the members of the board of directors of
the corporation resulting from the Corporate Transaction and (y) more than 50%
of the combined voting power of the outstanding securities which are entitled to
vote generally on matters (without regard to the election of directors) of the
corporation resulting from such Corporate Transaction (including in each of
clauses (x) and (y), without limitation, a corporation which as a result of such
transaction owns, either directly or indirectly, the Company or all or
substantially all of the Company's assets), in substantially the same
proportions relative to each other as the shares of Outstanding Voting
Securities are owned immediately prior to such Corporate Transaction, (ii) no
Person (other than the following Persons:  (v) the Company or an Affiliate, (w)
any employee benefit plan (or related trust) sponsored or maintained by the
Company or an Affiliate, (x) the corporation resulting from such Corporate
Transaction, (y) the Exempted Persons, and (z) any Person which beneficially
owned, immediately prior to such Corporate Transaction, directly or indirectly,
50% or more of the Outstanding Voting Securities) will beneficially own,
directly or indirectly, 50% or more of the combined voting power of the
outstanding securities of such corporation entitled to vote generally on matters
(without regard to the election of directors) and (iii) individuals who were
members of the Incumbent Board will constitute at least a majority of the
members of the board of directors of the corporation resulting from such
Corporate Transaction; or

 

(4)  approval by the stockholders of the Company of a plan of complete
liquidation or dissolution of the Company. 

 

4

--------------------------------------------------------------------------------

 
 

 

4.             Additional Terms and Conditions of Award. 

 

4.1.         Nontransferability of Award.  Except to a beneficiary upon the
Employee’s death (as designated on the form attached hereto or under the terms
of the Plan), the Award may not be sold, transferred, assigned, pledged,
hypothecated, encumbered or otherwise disposed of (whether by operation of law
or otherwise) or be subject to execution, attachment or similar process.  Upon
any attempt to so sell, transfer, assign, pledge, hypothecate, encumber or
otherwise dispose of the Award, the Award and all rights hereunder shall
immediately become null and void.

 

By accepting the Award, the Employee agrees that if all beneficiaries designated
on a beneficiary designation form prescribed by the Company predecease the
Employee or, in the case of corporations, partnerships, trusts or other entities
which are designated beneficiaries, are terminated, dissolved, become insolvent
or are adjudicated bankrupt prior to the date of the Employee’s death, or if the
Employee fails to properly designate a beneficiary on a beneficiary designation
form prescribed by the Company, then the Employee hereby designates the
following Persons in the order set forth herein as the Employee’s beneficiary or
beneficiaries: (i) the Employee’s spouse, if living, or if none, (ii) the
Employee’s then living descendants, per stirpes, or if none, (iii) the
Employee’s estate.

 

4.2.         Investment Representation.  The Employee hereby represents and
covenants that (a) any shares of Common Stock acquired upon the lapse of
restrictions with respect to the Award will be acquired for investment and not
with a view to the distribution thereof within the meaning of the Securities Act
of 1933, as amended (the “Securities Act”), unless such acquisition has been
registered under the Securities Act and any applicable state securities law;
(b) any subsequent sale of any such shares shall be made either pursuant to an
effective registration statement under the Securities Act and any applicable
state securities laws, or pursuant to an exemption from registration under the
Securities Act and such state securities laws; and (c) if requested by the
Company, the Employee shall submit a written statement, in a form satisfactory
to the Company, to the effect that such representation is true and correct as of
the date of acquisition of any shares hereunder or is true and correct as of the
date of sale of any such shares, as applicable.  As a condition precedent to the
issuance or delivery to the Employee of any shares subject to the Award, the
Employee shall comply with all regulations and requirements of any regulatory
authority having control of or supervision over the issuance or delivery of the
shares and, in connection therewith, shall execute any documents which the
Committee shall in its sole discretion deem necessary or advisable.

 

4.3.         Tax Withholding.  (a)  The Employee timely shall pay to the Company
such amount as the Company may be required, under all applicable federal, state,
local or other laws or regulations, to withhold and pay over as income or other
with­holding taxes (the “Required Tax Payments”) with respect to the Award.  If
the Employee shall fail to timely advance the Required Tax Payments, the Company
may, in its discretion, deduct any Required Tax Payments from any amount then or
thereafter payable by the Company to the Employee.

 

(b)  The Employee may elect to satisfy his or her obligation to advance the
Required Tax Payments by any of the following means:  (1) a cash payment to the
Company, (2) delivery (either actual delivery or by attestation procedures
established by the Company) to the Company of previously-owned whole shares of
Common Stock, the Fair Market Value of which shall be determined as of the date
the obligation to withhold or pay taxes first arises in connection with the
Award (the “Tax Date”), (3) authorizing the Company to withhold whole shares of
Common Stock which would otherwise be delivered to the Employee pursuant to the
Award, the Fair Market Value of which shall be determined as of the Tax Date or
(4) any combination of (1), (2) and (3).  Shares of Common Stock to be delivered
or withheld may not have an aggregate Fair Market Value in excess of the minimum
amount of the Required Tax Payments.  Any fraction of a share of Common Stock
which would be required to pay the Required Tax Payments shall be disregarded
and the remaining amount due shall be paid in cash by the Employee.  The
Employee agrees that if by the pay period that immediately follows the date that
the Restriction Period with respect to the Award terminates, no cash payment
attributable to any such fractional share shall have been received by the
Company, then the Employee hereby authorizes the Company to deduct such cash
payment from any amount payable by the Company or any Affiliate to the Employee,
including without limitation any amount payable to the Employee as salary or
wages. 

 

In addition, the Employee hereby authorizes the Company to deduct an amount
equal to employment taxes owed prior to the date that the Restriction Period
with respect to the Award terminates, if any, from any amount payable by the
Company or any Affiliate to the Employee, including without limitation any
amount payable to the Employee as salary or wages.  The Employee agrees that the
authorizations set forth in this Section 4.3(b) may be reauthorized via
electronic means determined by the Company.  The Employee may revoke these
authorizations by written notice to the Company prior to any such deduction.

 

5

--------------------------------------------------------------------------------

 
 

 

4.4.         Award Confers No Rights as a Stockholder.  The Employee shall not
be entitled to any privileges of ownership with respect to the shares of Common
Stock subject to the Award unless and until the restrictions on the Award lapse
and the Employee becomes a stockholder of record with respect to such shares.

 

4.5.         Adjustment.  In the event of any conversion, stock split, stock
dividend, recapitalization, reclassification, reorganization, merger,
consolidation, spin-off, combination, exchange of shares, liquidation or other
similar change in capitalization or event, or any distribution to holders of
Common Stock other than a regular cash dividend, the number and class of shares
subject to the Award shall be appropriately and equitably adjusted by the
Committee.  Such adjustment shall be final, binding and conclusive.  If such
adjustment would result in a fractional share being subject to the Award, the
Company shall pay the holder, on the date that the shares with respect to the
Award are issued, an amount in cash determined by multiplying (i) the fraction
of such share (rounded to the nearest hundredth) by (ii) the Fair Market Value
of a share on the date that the Restriction Period with respect to the Award
terminates.

 

4.6.         Compliance with Applicable Law.  The Award is subject to the
condition that if the listing, registration or qualification of the shares of
Common Stock subject to the Award upon any securities exchange or under any law,
the consent or approval of any governmental body or the taking of any other
action is necessary or desirable as a condition of, or in connection with, the
delivery of shares, such shares will not be delivered unless such listing,
registration, qualification, consent, approval or other action shall have been
effected or obtained, free of any conditions not acceptable to the Company.  The
Company agrees to use reasonable efforts to effect or obtain any such listing,
registration, qualification, consent, approval or other action.

 

4.7.         Delivery of Shares.  On the date of payment of the Award, the
Company shall deliver or cause to be delivered to the Employee the shares of
Common Stock subject to the Award.  The holder of the Award shall pay all
original issue or transfer taxes and all fees and expenses incident to such
delivery, unless the Company in its discretion elects to make such payment.

 

4.8.         Award Confers No Rights to Continued Employment or Service.  In no
event shall the granting of the Award or the acceptance of this Award Agreement
and the Award by the Employee give or be deemed to give the Employee any right
to continued employment by or service with any Employer or any subsidiary or
affiliate of an Employer.

 

4.9.         Decisions of Committee.  The Committee or its delegate shall have
the right to resolve all questions which may arise in connection with the
Award.  Any interpretation, determina­tion or other action made or taken by the
Committee or its delegate regarding the Plan or this Award Agreement shall be
final, binding and conclusive.

 

4.10.       Company to Reserve Shares.  The Company shall at all times prior to
the cancellation of the Award reserve and keep available, either in its treasury
or out of its authorized but unissued shares of Common Stock, the full number of
shares subject to the Award from time to time.

 

4.11.       Award Agreement Subject to the Plan.  This Award Agreement is
subject to the provisions of the Plan, as it may be amended from time to time,
and shall be interpreted in accordance therewith.  The Employee hereby
acknowledges receipt of a copy of the Plan. 

 

4.12.       Award Subject to Clawback.  The Award and any shares of Common Stock
delivered pursuant to the Award are subject to forfeiture, recovery by the
Company or other action pursuant to any clawback or recoupment policy which the
Company may adopt from time to time, including without limitation any such
policy which the Company may be required to adopt under the Dodd-Frank Wall
Street Reform and Consumer Protection Act and implementing rules and regulations
thereunder, or as otherwise required by law.

 

6

--------------------------------------------------------------------------------

 
 

 

5.             Miscellaneous Provisions. 

 

5.1.         Successors.  This Award Agreement shall be binding upon and inure
to the benefit of any successor or successors of the Company and any Person or
Persons who shall acquire any rights hereunder in accordance with this Award
Agreement or the Plan.

 

5.2.         Notices.  All notices, requests or other communications provided
for in this Award Agreement shall be made in writing either (a) by actual
delivery to the party entitled thereto, (b) by mailing in the United States
mails to the last known address of the party entitled thereto, via certified or
regis­tered mail, postage prepaid and return receipt requested, (c) by telecopy
with confirmation of receipt or (d) by electronic mail, utilizing notice of
undelivered electronic mail features.  The notice, request or other
communication shall be deemed to be received (a) in case of delivery, on the
date of its actual receipt by the party entitled thereto, (b) in case of mailing
by certified or registered mail, five days following the date of such mailing,
(c) in case of telecopy, on the date of confirmation of receipt and (d) in case
of electronic mail, on the date of mailing, but only if a notice of undelivered
electronic mail is not received. 

 

5.3.         Governing Law.  The Award, this Award Agreement and all
determinations made and actions taken pursuant thereto, to the extent otherwise
not governed by the Code or the laws of the United States, shall be governed by
the laws of the State of Delaware and construed in accordance therewith without
regard to principles of conflicts of laws.

 

5.4          Compliance with Section 409A of the Code.  It is intended that this
Award Agreement and the Plan be exempt from the requirements of section 409A of
the Code to the maximum extent permissible under law.  To the extent section
409A of the Code applies to this Award Agreement and the Plan, it is intended
that this Award Agreement and the Plan comply with the requirements of section
409A of the Code to the maximum extent permissible under law.  This Award
Agreement and the Plan shall be administered and interpreted in a manner
consistent with this intent.  In the event that this Award Agreement or the Plan
does not comply with section 409A of the Code (to the extent applicable
thereto), the Company shall have the authority to amend the terms of this Award
Agreement or the Plan (which amendment may be retroactive to the extent
permitted by section 409A of the Code and may be made by the Company without the
consent of the Employee) to avoid taxes and other penalties under section 409A
of the Code, to the extent possible.  Notwithstanding the foregoing, no
particular tax result for the Employee with respect to any income recognized by
the Employee in connection with this Award Agreement is guaranteed, and the
Employee solely shall be responsible for any taxes, penalties, interest or other
losses or expenses incurred by the Employee in connection with this Award
Agreement.

 

5.5          Counterparts.  This Award Agreement may be executed in counterparts
each of which shall be deemed an original and both of which together shall
constitute one and the same instrument. 

 

    TELEPHONE AND DATA SYSTEMS, INC.             By:        

NAME

      TITLE         Accepted this __ day of May, 2012                      
Employee      



 
 

7

--------------------------------------------------------------------------------



 